FILED
                           NOT FOR PUBLICATION                                 JUL 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


HASHIBO DEWITT LACY,                             No. 10-36031

              Petitioner - Appellant,            D.C. No. 6:08-cv-01300-AA

  v.
                                                 MEMORANDUM*
MARK NOOTH,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                        Argued and Submitted June 9, 2011
                                Portland, Oregon

Before: FISHER, GOULD, and PAEZ, Circuit Judges.

       Petitioner Hashibo Lacy appeals from the district court’s judgment denying

his 28 U.S.C. § 2254 petition for a writ of habeas corpus. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Lacy claims that the Oregon courts unreasonably applied Jackson v.

Virginia, 443 U.S. 307, 318–19 (1979), contending that his conviction was not

supported by sufficient evidence. But Lacy has not shown that “the state court’s

ruling on [his] claim . . . was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 131 S. Ct. 770, 786–87 (2011).

There is at least “a reasonable argument,” id. at 788, that Lacy’s conviction

satisfies the Jackson standard. The Oregon courts reasonably could have

determined that there was sufficient evidence that Lacy “use[d] or threaten[ed] the

immediate use of physical force” against Killam with the requisite intent. Or. Rev.

Stat. § 164.395.

      Because Lacy’s habeas petition does not raise a colorable federal claim, we

need not reach the question of whether Lacy exhausted his state remedies. See 28

U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be denied on

the merits, notwithstanding the failure of the applicant to exhaust the remedies

available in the courts of the State.”); Cassett v. Stewart, 406 F.3d 614, 624 (9th

Cir. 2005) (holding that a federal court may deny an unexhausted habeas petition

on the merits “when it is perfectly clear that the applicant does not raise even a

colorable federal claim”).


                                           2
AFFIRMED.




            3